In an action for specific performance of a contract for the sale of real property, the plaintiffs appeal from an order of the Supreme Court, Kings County (Douglass, J), dated March 29, 2004, which, inter alia, denied the defendant’s motion for leave to sell the subject property to the plaintiffs, vacated its prior order dated August 7, 2002, granting the plaintiffs’ motion to compel specific performance of the contract, and dismissed the complaint.
Ordered that the order is affirmed, with costs.
As persuasively demonstrated by the Attorney General in its papers in opposition to the sale of the subject property, Leo Kaufman, as the alleged sole surviving officer and member of the defunct Congregation Bikur Cholim of Mapleton, lacked the authority, on behalf of the defendant, to unilaterally agree to sell its real property and synagogue to the plaintiffs (see e.g. Not-For-Frofit Corporation Law §§ 510, 511, 702, 707; Religious Corporations Law § 195). Accordingly, the Supreme Court correctly vacated its order dated August 7, 2002, denied the motion to compel specific performance, and dismissed the complaint.
The plaintiffs’ remaining contentions are without merit. Adams, J.P., S. Miller, Ritter and Fisher, JJ., concur.